      Case: 1:21-cv-00034-MRB Doc #: 37 Filed: 09/03/21 Page: 1 of 10 PAGEID #: 853



                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION


    Phoenix Group Home, LLC, et al.,

                 Plaintiffs,                                     Case No. 1:21-cv-00034

          v.                                                     Judge Michael R. Barrett

    Anew Behavioral Health, LLC, et al.,

                 Defendants.

                                     OPINION & ORDER

         This matter is before the Court on the Motion to Dismiss or, in the Alternative, to

Stay this Action and Compel Arbitration filed by Defendants Jayson Pratt, Johnnie Matt

Conn, Cathy Heid, Michael Boggs, and Brianna Newsome (collectively, "Employee

Defendants"). 1 (Doc. 21). Plaintiffs Phoenix Group Home, LLC and PATH Integrated

Healthcare, LLC (collectively, "PATH") filed a Response in Opposition. (Doc. 25).

Employee Defendants filed a Reply. (Doc. 26).

         This matter is also before the Court on PATH's Motion for Leave to File a Surreply.

(Doc. 27). Employee Defendants did not file a response in opposition, and the time to do

so has passed. See S.D. Ohio Civ. R. 7.2(a)(2). As an initial matter, the Court will grant

PATH's unopposed Motion for Leave to File a Surreply (Doc. 27) and consider the

arguments presented in the Surreply attached thereto (Doc. 27-1).




1Defendants Anew Behavioral Health LLC of Ohio, Anew Behavioral Health LLC of New Hampshire, and
Douglas Cales filed separate Answers to the Complaint. (Docs. 30, 31, 32).
      Case: 1:21-cv-00034-MRB Doc #: 37 Filed: 09/03/21 Page: 2 of 10 PAGEID #: 854



 I.      BACKGROUND

         PATH is a business offering mental health services to patients through offices in

Ohio, Vermont, and New Hampshire, and, more recently due to the COVID-19 pandemic,

through telehealth. (Doc. 1). PATH specializes in providing high quality, innovative

behavioral health treatment. (Id. ¶ 13). Employee Defendants are PATH's former

employees. (Id. ¶¶ 5-9). Defendant Pratt was PATH's former CEO; Defendant Heid was

PATH's Executive Director of Human Resources and later transitioned into a role focusing

on PATH's certification and accreditation; Defendant Conn was initially a Mental Health

Therapist for PATH and PATH subsequently promoted him to Director of Operations of

its Eastern Ohio Region; Defendant Boggs was PATH's Medical Director; and Defendant

Newsome was one of PATH's office coordinators. (Id. ¶¶ 25-44).

         PATH alleges that, prior to March 2020, and in violation of in violation of various

employment and confidentiality agreements, Employee Defendants, led by Defendants

Pratt and Heid, worked with Defendant Cales to establish an identical business that

competes directly with PATH. (Id. ¶ 85). In March 2020, Employee Defendants and

Defendant Cales formed Defendants Anew Behavioral Health LLC of Ohio and Anew

Behavioral Health LLC of New Hampshire (collectively, "Anew"). (Id. ¶ 88). Anew is in the

exact industry and geographic areas as PATH. (Id. ¶ 87). Specifically, Anew Ohio, is an

Ohio limited liability company with an office near PATH's Ohio offices, and Anew New

Hampshire is a New Hampshire limited liability company and works in New Hampshire,

where PATH also has an office. (Id.) PATH alleges that, while Employee Defendants were

each still employed at PATH, they diverted PATH's resources, time, confidential

information, trade secrets, employees, and clients to Anew and for Anew's benefit. (Id.

¶¶ 104-133).
                                               2
      Case: 1:21-cv-00034-MRB Doc #: 37 Filed: 09/03/21 Page: 3 of 10 PAGEID #: 855



          In July 2020, PATH signed on with G&A Partners ("G&A"), a professional employer

    organization, to handle PATH's administration of payroll and employee paid-time off.

    (Doc. 25-1, Gabbert Decl.). As part of the onboarding process with G&A, and at G&A's

    request, G&A implemented arbitration agreements with PATH employees. (Id.) Pertinent

    here, in July 2020, PATH required each Employee Defendant to sign an Arbitration

    Agreement to continue their respective employments with PATH. (Doc. 21-1, Pratt Decl.);

    (Doc. 21-2, Conn Decl.); (Doc. 21-3, Heid Decl.); (Doc. 21-4, Boggs Decl.); (Doc. 21-5,

    Newsome Decl.). 2 The Arbitration Agreements between PATH and Employee Defendants

    each provide, in pertinent part, that:

          The employee identified below ("Employee"), on the one hand, and Worksite
          Employer, PATH INTEGRATED HEALTH ("Company"), and G&A Partners
          and/or its affiliates ("PEO" or "G&A Partners"), on the other hand, agree to
          utilize binding arbitration as the sole and exclusive means to resolve all
          covered disputes that may arise by and between Employee and the Company
          and/or Employee and PEO, including but not limited to disputes regarding the
          application and selection process, the employment relationship, termination
          of employment, and compensation. "G&A Partners" refers to the G&A
          Partners legal entity through which Employee is paid. This Agreement is
          governed by the Federal Arbitration Act, 9 U.S.C. § 1 et seq. ("FAA"). All
          disputes covered by this Agreement will be decided by a single
          arbitrator through final and binding arbitration and not by way of court
          or jury trial.

          COVERED CLAIMS. This Agreement is intended to be as broad as legally
          permissible. Except as otherwise provided in this Agreement, Employee, the
          Company, and PEO agree that any claim, dispute, and/or controversy that
          Employee may have against the Company (or its owners, directors, officers,
          managers, employees, or agents), or PEO (or its owners, directors, officers,
          managers, employees, or agents), or that the Company or PEO may have
          against Employee, shall be submitted to and determined exclusively by final
          and binding arbitration.

          ...



2 Defendant Newsome does not have a copy of her Arbitration Agreement with PATH and thus could not
attach it to her declaration. (Doc. 21-5). She states, and PATH does not respond otherwise, that her Arbitration
Agreement is identical to the other four Employee Defendants' Arbitration Agreements in this matter. (Id.)
                                                       3
      Case: 1:21-cv-00034-MRB Doc #: 37 Filed: 09/03/21 Page: 4 of 10 PAGEID #: 856




          The arbitrator—and not any federal, state, or local court or agency—will have
          exclusive authority to resolve any dispute relating to the scope, applicability,
          validity, enforceability or waiver of this Agreement. 3

          ...

          PROCEDURES AND RULES. Unless otherwise agreed to by the parties, the
          arbitration will be held under the auspices of the American Arbitration
          Association ("AAA"), and except as provided in this Agreement or otherwise
          agreed to, will be under the then current Employment Arbitration Rules of the
          AAA ("AAA Rules") (the AAA Rules are available via the internet at
          www.adr.org/employment).

(Doc. 21-1) (emphasis in original); (Doc. 21-2) (emphasis in original); (Doc. 21-3) (emphasis

in original); (Doc. 21-4) (emphasis in original); see (Doc. 21-5).

          PATH terminated Defendants Pratt, Heid, and Boggs in December 2020. (Doc. 1

    ¶ 134). Defendant Conn resigned in January 2021. (Id. ¶ 142). It is unclear when

    Defendant Newsome stopped working for PATH. PATH alleges that, after their

    terminations, Employee Defendants deleted and/or altered PATH's files to avoid detection

    and continued to steal PATH's clients, confidential information, and employees. (Id.

    ¶¶ 144-64, 165-81).

          On January 15, 2021, PATH filed its Complaint in this matter in this Court. (Doc. 1).

The Complaint brings 14 claims against the various Defendants. (Id.) In particular, it alleges

breach of contract against Defendants Pratt, Heid, Conn, Boggs, and Newsome, (Counts 1-

5); breach of fiduciary duties against Defendants Pratt, Conn, and Heid (Count 6); breach

of the duty of good faith and loyalty against Employee Defendants (Count 7); violation of the

Defend Trade Secrets Act and Ohio Uniform Trade Secrets Act against all Defendants

(Counts 8 and 9); violation of the Computer Fraud and Abuse Act against all Defendants

(Count 10); tortious interference with contract and business expectancy against all

3   The Court will refer to this paragraph of the respective Arbitration Agreements as the delegation provisions.
                                                         4
      Case: 1:21-cv-00034-MRB Doc #: 37 Filed: 09/03/21 Page: 5 of 10 PAGEID #: 857



Defendants (Count 11); conversion against all Defendants (Count 12); unjust enrichment

against all Defendants (Count 13); and civil conspiracy against all Defendants (Count 14).

(Doc. 1). In response, Employee Defendants filed their Motion to Dismiss or, in the

Alternative, to Stay this Action and Compel Arbitration. (Doc. 21).

         Additionally, during the period in which the parties completed the briefing on the

Motion to Dismiss, they also submitted, and the Court subsequently issued, a Consent

Injunction. (Doc. 24). The Consent Injunction, inter alia, places multiple restrictions on all

Defendants, including restrictions regarding the soliciting or contacting PATH clients for

certain reasons, soliciting or interfering with the employment of PATH employees and

independent contractors, the use of PATH's information, and establishing, opening, or

operating any physical locations or offices for any Defendants within 25 miles of a PATH

location other than at an existing Anew location. (Id.)

II.      ANALYSIS

         The proper vehicle for dismissing a case in favor of arbitration is pursuant to Federal

Rule of Civil Procedure 12(b)(6). "A party's 'failure to pursue arbitration' in spite of a

compulsory arbitration provision means that the party 'has failed to state a claim [upon which

relief can be granted.]'" Knight v. Idea Buyer, LLC, 723 F. App'x 300, 301 (6th Cir. 2018)

(quoting Teamsters Local Union 480 v. United Parcel Serv., Inc., 748 F.3d 281, 286 (6th

Cir. 2014)). In reviewing a Rule 12(b)(6) motion, a court ordinarily would examine the

complaint to determine whether it contained "enough facts to state a claim for relief that is

plausible on its face." Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). A district

court examining the sufficiency of a complaint must accept the well-pleaded allegations of

the complaint as true. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); DiGeronimo Aggregates,

LLC v. Zemla, 763 F.3d 506, 509 (6th Cir. 2014). Here, though, the issue is not whether
                                                5
   Case: 1:21-cv-00034-MRB Doc #: 37 Filed: 09/03/21 Page: 6 of 10 PAGEID #: 858



PATH has viable claims, but, instead, concerns whether this Court or an arbitrator should

hear those claims. See Great Am. Ins. Co. v. Johnson Controls, Inc., No. 1:20-cv-96,

2020 WL 4569126, at *5 (S.D. Ohio Aug. 7, 2020).

       On a Rule 12(b)(6) motion, a district court "may consider exhibits attached [to the

complaint], public records, items appearing in the record of the case and exhibits attached

to defendant's motion to dismiss so long as they are referred to in the complaint and are

central to the claims contained therein, without converting the motion to one for summary

judgment." Rondigo, L.L.C. v. Twp. of Richmond, 641 F.3d 673, 681 (6th Cir. 2011) (internal

quotation marks and citation omitted). The Court's ability to consider supplementary

documentation has limits, however, in that it must be "clear that there exist no material

disputed issues of fact concerning the relevance of the document." Mediacom Se. LLC v.

BellSouth Telecomms., Inc., 672 F.3d 396, 400 (6th Cir. 2012) (internal quotation marks

and citation omitted). Here, PATH did not attach the Arbitration Agreements to its Complaint.

However, there is no material disputed issue of fact that the Arbitration Agreements, referred

to in and attached to the Motion to Dismiss or Compel, are relevant to the question

presented to the Court for review. See Spurlock v. Carrols LLC, No. 1:20-cv-1038, 2021 WL

2823430, at *3 (S.D. Ohio July 7, 2021); Pinnacle Design/Build Grp., Inc. v. Kelchner, Inc.,

490 F. Supp. 3d 1257, 1262 (S.D. Ohio Sept. 28, 2020).

       Turning to a court's consideration of a motion to compel arbitration, when considering

such a motion, a court has four tasks:

       [F]irst, it must determine whether the parties agreed to arbitrate; second, it
       must determine the scope of that agreement; third, if federal statutory claims
       are asserted, it must consider whether Congress intended those claims to be
       nonarbitrable; and fourth, if the court concludes that some, but not all, of the
       claims in the action are subject to arbitration, it must determine whether to
       stay the remainder of the proceedings pending arbitration.


                                              6
   Case: 1:21-cv-00034-MRB Doc #: 37 Filed: 09/03/21 Page: 7 of 10 PAGEID #: 859



Spurlock, 2021 WL 2823430, at *2*-3 (citing Stout v. J.D. Byrider, 228 F.3d 709, 714 (6th

Cir. 2000)).

       Additionally, "[a]rbitration is a matter of contract and a party can not be required to

submit to arbitration any dispute which he has not agreed so to submit." Retail Clerks Int'l

Ass'n, Local Unions Nos. 128 & 633 v. Lion Dry Goods, Inc., 341 F.2d 715, 719 (6th Cir.

1965). "Arbitration under the [Federal Arbitration] Act is a matter of consent, not coercion,

and parties are generally free to structure their arbitration agreements as they see fit." Volt

Info. Sciences v. Bd. of Trs. of Leland Stanford Junior Univ., 489 U.S. 468, 479 (1989).

Indeed, "[t]he Act allows parties to agree by contract that an arbitrator, rather than a court,

will resolve threshold arbitrability questions as well as underlying merits disputes." Henry

Schein, Inc. v. Archer & White Sales, Inc., 139 S. Ct. 524, 527 (2019) (citing Rent–A–Center,

West, Inc. v. Jackson, 561 U.S. 63, 68-70 (2010)). "This Court has consistently held that

parties may delegate threshold arbitrability questions to the arbitrator, so long as the parties'

agreement does so by 'clear and unmistakable' evidence. Id. at 530 (quoting First Options

of Chicago, Inc. v. Kaplan, 514 U.S. 938, 944 (1995)); McGee v. Armstrong, 941 F.3d 859,

866 (6th Cir. 2019). In the Sixth Circuit, "incorporation of the AAA Rules (or similarly worded

arbitral rules) provides 'clear and unmistakable' evidence that the parties agreed to arbitrate

'arbitrability."" Blanton v. Domino's Pizza Franchising LLC, 962 F.3d 842, 846 (6th Cir.

2020), cert. denied sub nom. Piersing v. Domino's Pizza Franchising LLC, 141 S. Ct. 1268

(2021); accord Ciccio v. SmileDirectClub, LLC, 2 F.4th 577, 582 (6th Cir. 2021) ("By

incorporating the AAA rules, the parties agreed that an arbitrator would decide gateway

questions of arbitrability.").

       Employee Defendants argue that all claims against them fall under the Arbitration

Agreements, those agreements are valid, and any question of arbitrability must be decided
                                               7
   Case: 1:21-cv-00034-MRB Doc #: 37 Filed: 09/03/21 Page: 8 of 10 PAGEID #: 860



by an arbitrator. (Docs. 21, 26). PATH does not dispute that the parties entered into the

Arbitration Agreements. (Docs. 25, 27-1); see Stout, 228 F.3d at 714. Instead, PATH argues

that "[t]he Arbitration Agreements were induced by Defendants' fraud and were therefor void

ab initio," and, thus, any question of arbitrability must be decided by the Court. (Doc. 25

PageID 562); (Doc. 27-1). The question for this Court then is whether there is "clear and

unmistakable" evidence in the Arbitration Agreements that the parties agreed to arbitrate

"arbitrability." See Blanton, 962 F.3d at 845. The Court finds that there is such evidence.

The Arbitration Agreements' express incorporation of the AAA Rules into the Arbitration

Agreements, including a link to the AAA's website, is sufficient evidence for this Court to

find that the parties "clearly and unmistakably" agreed to arbitrate "arbitrability." See Ciccio,

2 F.4th at 582; Blanton, 962 F.3d at 845; Pinnacle Design/Build Grp., Inc., 490 F. Supp. at

1264; see also (Doc. 21-1); (Doc. 21-2); (Doc. 21-3); (Doc. 21-4); (Doc. 21-5). Thus,

whether PATH's claims against Employee Defendants fall within the scope of the Arbitration

Agreements is a preliminary question for the arbitrator, not this Court, to decide.

       This holding is further supported by the fact that PATH's arguments regarding the

validity and enforceability of the Arbitration Agreements do not specifically challenge the

Arbitration Agreements' delegation provisions and, instead, focus on the Arbitration

Agreements as a whole. See Rent-A-Ctr., W., Inc., 561 U.S. at 71 ("even . . . where the

alleged fraud that induced the whole contract equally induced the agreement to arbitrate

which was part of that contract—we nonetheless require the basis of challenge to be

directed specifically to the agreement to arbitrate before the court will intervene."); see also

(Docs. 25, 27-1); cf. Blanton, 962 F.3d at 845 n.1 (explaining that Rent-A-Center "treat[ed]

the broader arbitration agreement as separate from the specific agreement to arbitrate

'arbitrability' and distinguish[ed] between challenges to the former and challenges to the
                                               8
       Case: 1:21-cv-00034-MRB Doc #: 37 Filed: 09/03/21 Page: 9 of 10 PAGEID #: 861



latter"). In short, the question of arbitrability here must be decided by the arbitrator as the

parties clearly and unmistakably provided for such in the Arbitration Agreements' delegation

provisions, and PATH does not specifically challenge those delegation provisions.

          Further, and as PATH brings federal statutory claims against Employee Defendants,

the Court must consider whether Congress intended those claims to be nonarbitrable. See

Stout, 228 F.3d at 714. The Complaint includes claims against Employee Defendants under

the Defend Trade Secrets Act, 18 U.S.C. § 1836, and the Computer Fraud and Abuse Act,

18 U.S.C. § 1030. (Doc. 1 ¶¶ 312-29, 338-48). PATH does not argue that Congress intended

claims under either statute to be nonarbitrable (Docs. 25, 27-1), and the Court finds that

PATH's federal statutory claims are arbitrable, see Hortonworks, Inc. v. Daher, No. 2:18-cv-

516, 2019 WL 926027, at *3 (S.D. Ohio Feb. 26, 2019) (Defend Trade Secrets Act);

TravelClick, Inc. v. Open Hospitality Inc., No. 04 Civ. 1224(RJH), 2004 WL 1687204, at *5

n. 4 (S.D.N.Y. July 27, 2004) (Computer Fraud and Abuse Act).

          Finally, the Court finds that a stay of PATH's case against Employee Defendants,

versus dismissal, is appropriate, as arbitration may not resolve all of the claims at issue,

e.g., if the arbitrator determintes that the underlying dispute is not arbitrable. See 9 U.S.C.

§ 3; Stout, 228 F.3d at 714; Anderson v. Charter Commc'ns, Inc., No. 20-5894, 2021 WL

2396231, at *5 (6th Cir. June 11, 2021); Spurlock, 2021 WL 2823430, at *6.

III.      CONCLUSION

          Based on the foregoing, it is hereby ORDERED that PATH's Motion for Leave to

File a Surreply (Doc. 27) is GRANTED and PATH's Surreply (Doc. 27-1) is deemed to be

properly filed. It is further hereby ORDERED that Employee Defendants' Motion to Dismiss

or, in the Alternative, to Stay this Action and Compel Arbitration (Doc. 21) is DENIED in

PART, with respect to the motion to dismiss, and GRANTED in PART, with respect to the
                                              9
   Case: 1:21-cv-00034-MRB Doc #: 37 Filed: 09/03/21 Page: 10 of 10 PAGEID #: 862



motion to stay and compel arbitration. This matter is STAYED with respect to PATH's

claims against Employee Defendants. The Court COMPELS PATH and Employee

Defendants to arbitrate PATH's claims against Employee Defendants according to the

terms of their Arbitration Agreements. PATH and Employee Defendants parties SHALL

notify the Court within 14 days upon the conclusion of arbitration. PATH's claims against

Defendants Anew and Cales remain pending before the Court. The Consent Injunction

between all parties remains in effect and the Court retains jurisdiction concerning the

Consent Injunction's enforcement. (Doc. 24 §§ 3, 7, 20); see Dealer Specialties, Inc. v.

Piper, Case No. 1:18-cv-252 (Doc. 20 PageID 373-74) (explaining that several courts have

held that district courts retain equitable jurisdiction to consider preliminary injunctive relief

pending arbitration).

       IT IS SO ORDERED.

                                                          _/s Michael R. Barrett_______
                                                          Michael R. Barrett, Judge
                                                          United States District Court




                                               10
